DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an ankle brace which supports the foot, ankle and leg of a user and comprising an interlinking network of band members forming a first portion and a second portion, the first portion having a distal band which forms at least 200 degrees of an arc and the second portion having a proximal band and a medial malleolus support and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports, and a recess which accommodates the heel of the foot of the user, and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band and a lateral .
Group II, claim(s) 12-16, drawn to a brace comprising an interlinking network of elastomeric band members having a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm, and a durometer of from 10 to 140 on the Shore A scale, and forming a first portion and a second portion, the first portion having a distal band and the second portion having a proximal band andWO 2018/231742PCT/US2018/036986 30 a medial support and a lateral support which together define a transverse axis extending between the medial support and the lateral support, and the interlinking network of bands further comprising a medial first portion band which extends from the medial support to the distal band and a lateral first portion band which extends from the lateral malleolus support to the distal band and a medial second portion band which extends from the medial support to the proximal band and a lateral lower band which extends from the lateral support to the proximal band wherein either the medial support or the lateral support or both have a section of decreased rigidity so that the support together with the interlinking network .
Group III, claim(s) 17-18, drawn to a brace for a joint having a framework of support extending between a first proximal opening and a second distal opening, wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a closed loop for aWO 2018/231742PCT/US2018/036986 31 proximal side of the joint and a second anchor at the second distal opening comprising a closed loop for the second side of the joint and a plurality of struts extending radially from an elastomeric hinge comprising a loop having a section of reduced rigidity and operatively connected between the first anchor and the second anchor and the struts comprising strips having a thickness of from 1 to 4 mm and a width of from 3 to 10 mm and comprised of a material having a durometer of 60 to 80 on the Share A scale and the framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°.
Group IV, claim(s) 19-20, drawn to a brace for a joint having a framework of support extending between a first proximal opening and a second distal opening, wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a closed loop for a proximal side of the joint and a second anchor at the second distal opening comprising a closed loop for the second side of the joint and elastomeric bands extending from a central loop having a section of reduced volume so as to allow the loop to flex in a directed manner and the elastomeric bands extending from the central loop and connecting the first anchor and the second anchor and comprising strips having a width of from % to 1/5 of an inch, .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III and IV lack unity of invention because even though the inventions of groups I, II and III require the technical features of distal and proximal bands (closed loops in Groups III and IV); a medial malleolus support (medial support in Group II; elastomeric hinge in Group III; central loop in Group IV) having reduced rigidity or volume; bands (Regarding Group III, Applicant’s specification provides that strut members are band members ([0006])) extending from the medial malleolus support (medial support in Group II; elastomeric hinge in Group III; central loop in Group IV) to the distal and proximal bands (closed loops in Groups III and IV), none of these technical features is a special technical feature as they do not make a contribution over the prior art in view of Hubbard (U.S. Patent No. 5,944,678).
Hubbard teaches distal and proximal bands (see annotated Fig. 2 below which includes strap 35 and strap 43; col. 6, lines 32-52), a medial malleolus support (see annotated Fig. 2 below) having reduced rigidity or volume (see ankle portions at Figs. 1 and 2 without band material in the center resulting in decreased rigidity; also see col. 3, lines 10-36);

    PNG
    media_image1.png
    594
    611
    media_image1.png
    Greyscale

 bands extending from the medial malleolus support to the distal and proximal bands (see annotated Fig. 2 above where a section of extension of each band [medial first portion band and medial second portion band] from the medial malleolus support to the distal band and proximal bands is shown with a line).

	Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of an interlinking network of bands forming a first portion having a distal band and a second portion having a proximal band; a medial support (medial malleolus support in Group I) a lateral support (lateral malleolus support in Group I); which together define a transverse axis extending between the medial support and the lateral support, and the interlinking network of bands further comprising a medial first portion band (medial mid-foot band in Group I) which extends from the medial support (medial malleolus support in Group I) to the distal band and a lateral first portion band (lateral mid-foot band in Group I) which extends from the lateral support to the distal band and a medial second portion band (medial lower leg band in Group I) which extends from the medial support to the proximal band and a lateral lower band (lateral lower leg band in Group I) which extends from the lateral support to the proximal band wherein either the medial support or the lateral support or both have a section of decreased rigidity so that the support together with the interlinking network forms a hinge about the transverse axis to allow pivoting motion between the first portion and the second portion, none of these technical features is a special technical feature as they do not make a contribution over the prior art in view of Hubbard.
	 Hubbard teaches an interlinking network of bands (see annotated Fig. 1 below where sections of bands [proximal band, distal band, lateral first portion band, lateral lower band] are shown with lines) 

    PNG
    media_image2.png
    547
    568
    media_image2.png
    Greyscale

forming a first portion having a distal band and a second portion having a proximal band (see annotated Figs. 1 and 2 above); a medial support (medial malleolus support in Group I, see annotated Fig. 2 above) a lateral support (lateral malleolus support in Group I, see annotated Fig. 1 above); which together define a transverse axis extending between the medial support and the lateral support (part of transverse axis seen in annotated Fig. 1 above) and the interlinking network of bands (see annotated Fig. 1 above) further comprising a medial first portion band (medial mid-foot band in Group I; see annotated Fig. 2) which extends from the medial support (medial malleolus support in Group I) to the distal band (annotated Fig. 2) and a 
Therefore, the groups of inventions lack unity because the common technical features are determined to not be special technical features as they do not make a contribution over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786